Citation Nr: 0323848	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel 


INTRODUCTION

The veteran had active service from June 1973 to April 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision by the Department of Veterans 
Affairs (VA),Cheyenne, Wyoming, Regional Office (RO).


FINDINGS OF FACT

1.  In a January 1979 decision, the RO denied entitlement to 
service connection for a psychiatric disorder.  He was 
notified of that decision, and advised of his right to appeal 
it, but he did not do so and the decision became final.

2.  The evidence received since the January 1979 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received, since a 
January 1979 RO decision denied entitlement to service 
connection for a psychiatric disorder, and the veteran's 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1973, i.e., within one month of his entry on active 
duty, shows a complaint of "nerves, can't sleep at night."  
He was referred to the mental health clinic, but apparently 
did not go.

In March 1974, the veteran complained of tremors of the 
hands, present since childhood, increased during the 
preceding year.  There was coarse intention tremor 
bilaterally, but no past pointing.  The examiner noted that 
affect was inappropriate as the veteran "giggled."  The 
assessment was neurogenic versus psychogenic symptoms and the 
veteran was referred for an internal medicine consultation. 

At an April 1974 consultation, the veteran said he had felt 
nervous all his life.  The impression was that the veteran 
was immature and had generalized, nonspecific, mild anxiety 
that could represent an adolescent maladjustment reaction.  
The examiner did not find any evidence of an organic 
neurologic disorder, and recommended that, if the veteran 
could not perform assigned tasks, he be evaluated by the 
mental health clinic.

Two years later, in May 1976, the veteran reported to the 
mental health clinic that he was very nervous and had been 
talking to himself more during the preceding year.  He was 
admitted to the hospital where he reported having heard 
weather forecasts from his 8-track tape player and knocking 
on his door though no one was there.  He also said he could 
talk to God if he concentrated.  Affect was described as 
inappropriate because he continually smiled as he discussed 
suicidal and homicidal ideation.  He reported that, between 
ages 7 and 9, doctors thought he had an ulcer, and prescribed 
numerous medications, until his mother took him to a 
psychiatrist who he saw for anxiety for about six months.  
The examiner said, parenthetically, she was "not sure how 
this guy got into the Air Force."  The impression was 
psychotic break, but the examiner said she would only 
diagnose situational adjustment reaction and leave the 
correct diagnosis to others.

A May 1976 clinical record noted the veteran's history of a 
skull fracture at age 12, two other preservice head injuries, 
and an off-base arrest for drunk driving.  On physical 
examination there was mild slowness on rapid movements of the 
left hand and foot and fine tremors of the left hand at rest.  
The veteran denied hallucinations, and there was no evidence 
of delusions, but mood was mildly anxious and affect was 
slightly inappropriate as he smiled continuously.  A 
psychology consult suggested a psychosis, such as chronic 
paranoid schizophrenia.  Because of the history of childhood 
head injuries, further testing was conducted.  That revealed 
functional impairment of the central nervous system.  The 
history of childhood head injuries prompted referral for a 
neurology consult which noted subtle signs of mild residuals 
of a left cerebellar injury, though a brain scan was negative 
for disease in that area, versus extreme anxiety.  The 
veteran responded favorably to Mellaril.  The diagnosis was 
acute exacerbation of a mild, chronic, psychotic organic 
brain syndrome, manifested by anxiety, social inadequacy, 
paranoid ideation, disturbance in affect, and lack of 
emotional stamina.  Brain trauma at age 12 was listed as a 
predisposing factor.  

In December 1976, the veteran's unit referred him to the 
mental health clinic in connection with alcohol-related 
incidents that resulted in his early return to home station 
from an overseas training exercise.  He gave a history of 
other alcohol-related incidents that led him afoul of 
civilian or military authorities.  The examiner noted the 
veteran's 1976 referral to mental health, to include 
hospitalization, due to an attitude change, difficulty 
getting along with others, and problems coping.  The group 
therapy conducted at Dyess AFB from July to September 1976 
was also noted .  The examiner said that the veteran did not 
have a character or behavior disorder.  She opined that his 
organic brain syndrome was manifested by lability, 
shallowness of affect, and impairment of orientation, 
intellectual functioning, memory, and judgment.  She noted 
that the veteran had applied for an "early out" and 
recommended that this application be approved.

In March 1977, following an argument with his wife to whom he 
had been married for one month, the veteran superficially 
lacerated his wrists.  He was hospitalized for psychiatric 
evaluation.  Medical history, including loss of consciousness 
following one of three preservice head injuries, was noted.  
The veteran was uncooperative on admission and expressed 
suicidal ideation.  Admission diagnoses were marital 
maladjustment and organic brain syndrome.  The veteran was 
transferred to Sheppard Air Force Base hospital. 

On admission to Sheppard, the examiner noted that the veteran 
had driven himself to the hospital after he superficially cut 
his wrists.  Notably, these injuries did not require sutures.  
The examiner concluded that the "suicide attempt" was 
instead a manipulative gesture.  The examiner reported that 
the veteran "seemed to enjoy telling the staff . . . that he 
wasn't really sure if he wanted to kill himself or not."  
The final diagnosis was chronic, severe, mixed personality 
disorder with passive-aggressive and schizoidal features, 
unchanged-a character and behavior disorder.  This disorder 
was said to be manifested by obstructionism, pouting, 
procrastination, intentional inefficiencies, stubbornness, 
latent hostility, shyness, avoidance of close and competitive 
relationships, autistic preoccupation, and inability to 
express aggressive feelings.  The examiner said the veteran 
was unable to adapt to the military, that he may behave in a 
manner harmful to himself or the military, and that he should 
be separated from service with all dispatch.  The veteran had 
applied for early separation and his application was approved 
the following month.

In April 1978, i.e., a little more than one year after his 
separation from service, the veteran's doctor referred him to 
VA after two "suicide attempts" one week prior to 
admission.  These purportedly were precipitated by his 
fiancée's infidelity.  The veteran was admitted.  Following 
treatment a May 1978 VA discharge summary reflected diagnoses 
of inadequate personality and chronic, undifferentiated 
schizophrenia.

June to July 1978 counseling records from Ray Corbitt, PhD, 
reflected his "light uneasy feeling about [the veteran's] 
grasp on things and his progress."  He said that the 
veteran's "progress in one area seems always to be tempered 
with irrationality in another.  [The doctor was] uncertain if 
this is a significant indication of anything.  It may be 
that[,] after the total fragmentation which placed him in the 
hospital, [the veteran] must reconstitute his personality in 
a piecemeal fashion.  [He] hop[ed he was] reading him 
correctly."  In the last record in the file, dated in July 
1978, Dr. Corbitt expressed concern that the veteran's 
thinking about, and planning for, his future seemed somewhat 
disorganized.

Less than a week after his last visit with Dr. Corbitt, the 
veteran was admitted in July 1978, to a VA hospital for 
medication adjustment.  The diagnoses listed on the August 
1978 discharge summary report were depression with suicide 
attempts; and a reported history of chronic, undifferentiated 
schizophrenia.

An October 1978 VA Medical Center discharge summary noted the 
veteran's admission 19 days earlier because of a potential 
for suicide.  He had been living in a VA housing project, 
attending a training program at VA day hospital, and working 
nights.  He was found drunk in his bed with a loaded 
revolver, and said he had been drinking to get courage to 
kill himself.  He said he felt unable to cope with the stress 
of long hours.  The diagnosis was inadequate personality 
disorder, possible schizophrenia.

In November 1978, the veteran was examined by two VA 
psychiatrists who reviewed the in-service records and 
postservice psychiatric treatment.  The examiners noted that 
the veteran gave a history that was consistent with a past 
episode of schizophrenia.  The examiners noted, however, that 
the appellant had not had auditory hallucinations since, and 
there was no evidence of current psychotic symptoms.  Thus, 
the doctors said it was unlikely that he had schizophrenia in 
1976.  The examiners noted the veteran's history of "half-
hearted suicide attempts none of which seemed to be very 
serious."  They also noted that VA psychological testing 
resulted in an invalid profile consistent with a patient 
faking an illness.  Further, it was noted that the veteran's 
hospital admissions seemed to have been precipitated by his 
personal problems.  The veteran appeared somewhat nervous, 
but mental status examination was otherwise unremarkable.  
One examiner found no evidence of significant sequelae of 
head injuries, or that any disorder related thereto was 
aggravated in service.  He diagnosed a chronic personality 
disorder with oppositional, inadequate, and histrionic 
features.  The other examiner diagnosed a personality 
disorder with inadequate and histrionic features.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  To establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service, or an injury or disease 
incurred or aggravated there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Based on the foregoing evidence, the 
January 1979 RO decision denied service connection for a 
psychiatric disorder, and the veteran appealed.

In May 1979, the veteran testified before a three-member 
panel at the RO.  He said he was receiving counseling at the 
VA day hospital, but his only medication was Antabuse.  
Actually, he was not then taking Antabuse because he got 
frustrated at work a few days earlier, planned to shoot 
himself, took all his Antabuse, got drunk, passed out, and 
his plan never came to fruition.  At the conclusion of his 
testimony, the panel proposed that the veteran undergo an 
evaluation by a board of psychiatrists during a period of in-
hospital observation, and he agreed with their proposal.

In June 1979, the veteran withdrew his appeal stating that 
his disabilities were not so significant as to warrant 
hospitalization.  With his withdrawal the claim became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.204, 
20.1103 (2002).

In October 1998, the veteran sought to reopen his claim.  
Final VA decisions are not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a) 
(2002).  In order to reopen the claim, the veteran must offer 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

"New and material evidence" is evidence not previously 
reviewed by VA adjudicators that is neither cumulative nor 
duplicative, that relates to a previously unestablished fact 
necessary to substantiate the claim, and that, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  On August 29, 
2001, 38 C.F.R. § 3.156, was amended, however, as the veteran 
applied to reopen his claim before this amendment became 
effective, the new amendment is not applicable.  

On another matter, the Veterans Claims Assistance Act of 2000 
(VCAA), which prescribes VA duties to advise a claimant of 
the evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence, was enacted during the 
pendency of this appeal.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA 
duties are implemented by 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).

In this case, the March 1999 RO decision, as well as the 
December 1999 Statement of the Case (SOC), identified 
shortcomings in the veteran's claim, and the SOC explained 
the applicable law.  An April 2002 RO letter explained VCAA, 
to include notifying the veteran what evidence was needed 
from him, and a September 2002 Board letter further advised 
the veteran of the evidence needed to substantiate his claim.  
The file includes service medical records, reports of VA 
psychological evaluations and psychiatric examinations, 
records of VA and non-VA treatment, statements from the 
appellant, and transcripts of his testimony at numerous 
hearings.  Finally, in a May 2002 letter, the RO advised the 
veteran that his case was being sent to the Board, and 
invited him to submit any additional evidence he had directly 
to the Board.

Both letters, the one from the RO in April 2000, as well as 
the one from the Board in September 2002, offered VA 
assistance in obtaining evidence from custodians thereof that 
the veteran identified.  The duty to assist is not, however, 
a duty that VA has in connection with a claim to reopen.  In 
a claim such as this, where the veteran previously had the 
advantage of VA's assistance, but service connection was 
denied and denial is final, the duty to assist does not arise 
anew until new and material evidence has been received with 
which to reopen the claim.  Elkins v. West, 12 Vet. App. 209, 
219 (1999) (en banc).  Only after a claim is reopened does 
the claim take on the character of an original claim, and 
trigger, on the part of VA, a duty to assist the veteran in 
developing evidence in support thereof.  Otherwise, the 
concept of finality in the VA adjudication process would 
effectively be a nullity.  Nevertheless, to ensure that the 
claims folder included all government records of the United 
States, the Board undertook evidentiary development for 
certain VA and service medical records, but the evidence 
received merely duplicated that already of record.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained.  Since 
there is no probative evidence not of record, it is not 
possible for VA to notify the veteran of evidence he should 
obtain and evidence VA would attempt to obtain.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, 
the Board finds that VA has complied with the notice 
provisions of VCAA, and that VA has developed the evidence 
though it had no duty to do so, and turns now to the evidence 
received since the January 1979 RO decision that denied 
entitlement to service connection for a psychiatric disorder.

Chronologically the earliest evidence received after January 
1979 consists of counseling records from the VA day hospital 
which the veteran began to attend upon discharge from the VA 
hospital in October 1978.  The working diagnoses included 
anxiety and depression.  In a March 1979 psychiatric 
examination report, the examiner said that the most likely 
diagnosis was schizoaffective disorder, or an atypical 
psychosis. 

In another March 1979 record, the veteran noted that he was 
nearing completion of the course in the day hospital, would 
soon be looking for work, and that his biggest problem was 
alcohol.  He said his recognition of that problem was a good 
first step as he had previously denied that he had an alcohol 
problem.  An April 1979 record noted that the veteran 
appeared to be sincere in his plan to avoid alcohol and to 
obtain employment.  

Records from May to August 1979, show diagnoses of 
depression, but do not link depression to the appellant's 
military service.

VA records begin again with a May 1993 hospitalization for 
alcohol detoxification.  Diagnoses, in a June 1993 discharge 
summary, included alcohol dependence and major depression 
with anxiety.

Other VA treatment records, dated from July 1993 to March 
1996, show only complaints of back pain.

Between June and July 1996, the veteran was hospitalized for 
detoxification.  During that term of care psychiatric and 
psychological examinations recorded the veteran's history, to 
include, prior suicide attempts, and prior hospital 
admissions for detoxification.  The diagnoses were chronic 
dysthymia, major depression, depression not otherwise 
specified "(provisionally substance-induced)," alcohol 
dependence, a personality disorder with borderline features, 
a mixed personality disorder with borderline and dependent 
traits, and a personality disorder with borderline and 
avoidant features.  No opinion linking any acquired 
psychiatric disorder to service was offered.

The veteran obtained counseling from a county department of 
social services from July 1996 to March 1997.  Those records 
dealt only with the veteran's current problems, reflected 
diagnoses of alcohol dependence and depression, and did not 
address etiology or onset of any disorders.

In January 1997, the veteran was admitted to a VA hospital 
for three days and, before discharge, told another patient he 
was suicidal.  He was picked up by police the same day he was 
discharged and returned to the VA hospital.  Following a 
psychological evaluation the diagnosis was major depressive 
disorder, recurrent, with mood-incongruent psychotic 
features.

A January 1997 VA Medical Center discharge summary entered 
pertinent diagnoses of dysthymia, alcohol dependence, and 
marijuana abuse on Axis I.  The examiners on Axis II, listed 
"borderline and avoidant personality traits, but no 
diagnosis at discharge."  An opinion as to the etiology of 
these disorders was not offered.

Following VA hospitalizations in May and October 1997 the 
diagnoses were alcohol dependence, chronic dysthymia, and 
borderline personality disorder with avoidant traits.  Again, 
no opinion linking any acquired psychiatric disorder to 
service was offered.

An August 1998 VA discharge summary noted that the veteran 
was brought to the hospital by his sister and admitted for 
substance-abuse treatment.  His prior history of alcohol 
abuse and treatment, depression, and multiple failed suicide 
attempts was recorded.  Upon transfer for treatment of 
substance abuse the diagnoses were continuous alcohol 
dependence, late-onset dysthymia, and major depression 
without psychotic features.  After a week and a half in the 
substance abuse treatment program, the veteran announced to 
staff that he had overdosed an antidepressant.  He was 
transferred to a medical ward.  The diagnoses at discharge 
included continuous alcohol dependence, mood disorder 
associated with chronic alcohol dependence, and personality 
disorder not otherwise specified.  Again, no opinion linking 
any acquired psychiatric disorder to service was offered.

VA psychiatric notes dated from December 1998 to February 
2000 show that the veteran was seen numerous times for 
follow-up and medication adjustment.  The diagnoses during 
this term were major depression with psychoses, bipolar 
disorder, and alcohol dependence.

In January 1999, the veteran was afforded a VA psychiatric 
examination where he reported that, in 1978, he drank a 
mixture of lighter fluid, bleach, and gasoline, that he was 
then admitted to a VA hospital where he remained for "more 
than a year," and that, after discharge, he had visual 
hallucinations of "large animals such as large rabbits and 
things like that."  The examiner noted that the veteran's 
history in service, and since, of poor stress tolerance, 
audio hallucinations, decompensation, alcohol abuse, and 
suicidal gestures.  These were judged to be consistent with a 
personality disorder with borderline and histrionic features.  
Diagnoses included alcohol dependence in remission and 
unspecified personality disorder with borderline and 
histrionic features.

The psychiatric examiner ordered psychological testing, and 
the veteran underwent same later in January 1999 where he 
reported 37 prior suicide attempts.  Testing showed 
depression but no manic episodes, psychotic thought processes 
that were not significant, a schizoid lifestyle, and a 
"mixed picture of long-term poor functioning," all of which 
were said to be consistent with a personality disorder with 
borderline and schizoid features.  The psychiatrist who 
conducted the January 1999 examination entered an addendum to 
his report citing the psychologist's diagnosis.

In May 1999, the veteran was afforded another VA psychiatric 
examination where he again reported several suicidal gestures 
in 1978, including the consumption of lighter fluid, bleach, 
and gasoline, and VA hospitalization for a year.  The 
examiner reviewed with the veteran his history of employment, 
which ended in 1993, his social history, his history of 
suicidal gestures, and his history of alcohol-related 
arrests.  Diagnoses included late-onset dysthymia, history of 
alcohol dependence, and personality disorder, not otherwise 
specified, with borderline and histrionic features.

At an April 2000 hearing, the veteran testified that VA had 
all of the relevant records, and that those records showed 
that, in service, he was diagnosed with schizophrenia, 
depression, and neurosis.  He testified that he was 
hospitalized at VA for nine months about a year after 
separation, then discharged for two months, and then 
rehospitalized for two more months.  [The Board notes that 
his three 1978 VA hospitalizations totaled 68 days.  Further, 
more than a year after his separation from service, a 
personality disorder was diagnosed, and has been diagnosed 
repeatedly since.  While schizophrenia was diagnosed in 1978 
it has never been diagnosed since.]  The veteran also said he 
thought, but he was not sure, that the 1978 VA records 
included a medical opinion that linked his mental illness to 
his military service.  As noted above, the record does not 
include such an opinion.  

The veteran further testified that the current symptoms of 
his mental illness were the same as they were in service, and 
that he was currently being treated by VA for bipolar 
disorder and depression.  He submitted copies of some service 
medical records, some of the 1978 records from Dr. Corbitt, 
some of the 1978 VA records, and some clinical records from 
his August 1998 VA hospitalizations.

In March 2001, the veteran reported that he was again 
drinking.  He was prescribed Antabuse.  A week later was 
admitted to a VA hospital intoxicated.  The diagnoses on 
admission included episodic alcohol dependence, a mood 
disorder associated with chronic alcohol dependence, and a 
personality disorder not otherwise specified.  He was 
discharged two days after admission, and listed as improved.

In May 2001, the veteran was again admitted for 
detoxification and was intoxicated at admission.  The 
examiner said the veteran did not identify any symptoms of 
bipolar disorder.  The diagnoses were alcohol dependence and 
withdrawal, and an adjustment disorder with depressed mood 
and suicidal thoughts.  Five days after admission, he was 
transferred to the psychiatric ward due to claimed suicidal 
ideation.  A month later, he was discharged to a veteran's 
home where he and his wife planned to live.

In July 2001, the veteran violated prohibitions against 
alcohol consumption at the home and was readmitted to the VA 
hospital.  He was uncooperative, he threatened suicide, and 
he refused to eat.  His behavior was seen as manipulative, a 
72-hour legal "hold" was initiated, his smoking privileges 
were revoked, and he was ordered into the "quiet room."  
Eventually, he began to cooperate with staff, stopped 
referring to suicide, denied hallucinations, and was 
discharged back to the home in September 2001 after about 
eight weeks of hospitalization.  Diagnoses included 
depression not otherwise specified and alcohol dependence.

At a June 2002 hearing convened by the undersigned, the 
veteran testified that, in 1975, personnel changes in his 
unit were stressful, and he began to talk to himself, heard 
things, had poor judgment, had tremors, and was hospitalized 
for 90 days with a "nervous breakdown."  About 18 months 
after that period of hospitalization, he reportedly became 
depressed, tried to kill himself, and was rehospitalized for 
about 45 days.  He was separated from service soon after he 
was discharged from the second period of hospitalization.  He 
did not know the diagnosis rendered after either period of 
hospitalization.  He said that about a year after separation 
from service, he saw and heard things, was very nervous, and 
was admitted to a VA hospital.  He said he spent the next 18 
months in an out of the hospital, but did not know the 
diagnosis rendered there, either.  He said he did not have 
psychiatric symptoms or treatment between 1979 and 1993.  He 
said he was admitted to a public hospital in 1985 for 
detoxification, but said that that period of hospitalization 
was not associated with symptoms such as those he experienced 
in service.

The veteran testified that he was not currently employed and 
was not receiving Social Security benefits.  He said that 
since 1993, he had been treated by VA for clinical depression 
and bipolar disorder with psychotic tendencies.  He testified 
that doctors had not addressed the relationship between 
military service and his mental illness.

The evidence before the RO in January 1979 included the May 
1976 diagnosis of acute exacerbation of a mild, chronic, 
psychotic organic brain syndrome, associated with brain 
trauma at age 12, manifested by anxiety, social inadequacy, 
paranoid ideation, disturbance in affect, and lack of 
emotional stamina.  There also was a December 1976 diagnosis 
of organic brain syndrome manifested by lability, shallowness 
of affect, and impairment of orientation, intellectual 
functioning, memory, and judgment.  Further, there was a 
March 1977 diagnosis of chronic, severe, mixed personality 
disorder with passive-aggressive and schizoidal features, 
unchanged-a character and behavior disorder-manifested by 
obstructionism, pouting, procrastination, intentional 
inefficiencies, stubbornness, latent hostility, shyness, 
avoidance of close and competitive relationships, autistic 
preoccupation, and inability to express aggressive feelings.  
The veteran was separated from service in April 1977.  

As noted above, in November 1978, two VA psychiatrists found 
no evidence of significant sequelae of head injuries, nor any 
aggravation in service of any disorder due thereto.  One of 
these examiners diagnosed a chronic personality disorder with 
oppositional, inadequate, and histrionic features, and the 
other diagnosed a personality disorder with inadequate and 
histrionic features.  In sum, the most prominent diagnosis, 
in January 1979, was a personality disorder.  Thus, the claim 
of entitlement to service connection for a psychiatric 
disorder was denied.  That decision is final.  38 U.S.C.A. § 
7105.

Evidence received after the January 1979 RO decision includes 
the veteran's testimony that he had neither symptoms nor 
treatment of a psychiatric disorder between 1979 and 1993 
when he quit work due to back pain.  While the diagnoses 
since 1979 have varied, the records since then remain 
consistent in showing no evidence of a chronic acquired 
psychiatric disorder in service, and no evidence of a 
compensably disabling psychosis within one year of 
separation.  Further, as in 1979, the record does not include 
any medical opinion showing that any current psychiatric 
disability was incurred or aggravated in-service.  While a 
personality disorder continues to be diagnosed, the law 
precludes granting service connection for a personality 
disorder.  As such, the continuation of this diagnosis does 
not provide a basis for reopening this claim.  38 C.F.R. § 
3.303(c).  Hence, the Board finds that the appellant has 
failed to submit evidence that is new and material.  38 
U.S.C.A. § 5108.

The claim is not reopened, and the appeal is denied.




ORDER

New and material evidence has not been received with which to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, and the claim is not reopened.


_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

